JPMorgan Chase Bank,




                         Fourth Court of Appeals
                                San Antonio, Texas
                                       July 10, 2015

                                   No. 04-14-00342-CV

                                Richard A. RODRIGUEZ,
                                        Appellant

                                            v.

                           JPMORGAN CHASE BANK, N.A.,
                                   Appellee

                From the 285th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2000-CI-12923
                         Honorable Dick Alcala, Judge Presiding


                                      ORDER
Sitting:     Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Jason Pulliam, Justice


     The panel has considered the Appellant's Motion for Rehearing, and the motion is
DENIED.



                                                 _________________________________
                                                 Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of July, 2015.


                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court